DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 12/15/2021 is acknowledged.  Applicant has made the following election with traverse:

    PNG
    media_image1.png
    212
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    634
    media_image2.png
    Greyscale

On further consideration of the art, the election of species of requirement is hereby withdrawn, and Groups I-III are rejoined.  The restriction/ election requirement is hereby MADE FINAL.

Allowable Subject Matter

The allowed claims are 11, 12, 15, 17-23, 35 and 36.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims, so as to overcome the prior art, which was found and cited by the International Searching Authority.  The Examiner further conducted a search on the claims as amended, and they were found be free of art, based on which the compound and composition claims are allowable.  As to the method claims, the Examiner called Applicant, and the latter agreed to have these be cancelled by way of an Examiner’s amendment with no prejudice to Applicant filing these in a divisional application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert A. Schwartzman on February 23, 2022.

-Cancel claims 24-32.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627